DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-23 are pending with claims 1-12, 17-19, and 23 under examination.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: stretching unit in claim 1.
As discussed in MPEP 2181, the 3-prong analysis is below: 
(A) the claim limitation uses a substitute term that is a generic placeholder (“unit”) for the term “means”; 
(B) the term “unit” is modified by functional language (“stretching”), with no transition word but this is not required in prong B;
(C) the term “unit” is not modified by sufficient structure, material, or acts for performing the given function (“stretching”). 
The corresponding structure appears to be in par. 0079 and Fig. 1 with respect to rollers 1, 2, and 3. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application (also) includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: means of a heating cylinder in claim 10.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
The 3-prong analysis as in MPEP 2181 for claim 10 fails at step (C) where the term is modified by sufficient structure (“cylinder” – sufficient structure for contact heating). Because a “cylinder” has a clearly defined structure in the claim, this is not interpreted under 35 U.S.C. 112(f). 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 9, 12, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, claim 4 recites the limitation "the starting film web" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1 now requires “a filled starting film web”;  “a microporous starting film web”; and a “partly molten” film web [“heating of the microporous starting film web to a partly molten state”] implies antecedent basis for “the partly molten film web” or “the partly molten (microporous starting) film web”. 
Since two elements now exist in claim 1 that “the starting film web” could reasonably refer to which does not include the partly molten version, the claim is now considered indefinite as it is unclear which of the two above elements “the starting film web” is intended to refer (filled/microporous) as in claim 4. 
Regarding claims 5, 9, 12, and 17-19, claims 5, 9, 12, and 17-19 likewise recite “the starting film web”; or “the film web” within the body of the claims - which now has the same issue with the addition of additional “film web” elements in claim 1 as in claim 4 above and thus, the term(s) lack antecedent basis in the claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12, 17-19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cancio et al. (US 2005/0248051), hereinafter Cancio, in view of Bormann et al. (US 2008/0131681), hereinafter Bormann.
Regarding claims 1-3, 9, and 23, Cancio discloses a process for producing a filled film web from a microporous starting film web of thermoplastic polymer material which comprises at least one low-melting polymer component (polyethylene as in claim 9 – par. 0057) and at least one high-melting point polymer component (polypropylene as in claim 9 – par. 0057) and a filler (‘pore-forming inorganic particles’- par. 0035, 0057), comprising the following consecutive steps: (a) producing a filled starting film web by extrusion or co-extrusion (par. 0035) to make a single or multi-layered product as in claims 2-3 and 23; (b) passing the filled starting film web through stretching rollers [interpreted as equivalent to the claimed “stretching unit” in view of section 112(f)] (par. 0031-0032), as the rollers appear to perform substantially the same function/manner/result as the disclosed rollers in the instant specification.  
Cancio does not explicitly disclose (c) heating to a temperature as to melt the polyethylene, but not the polypropylene, or (d) cooling down by passing the partly molten film through a cooled roller nip.
However, Bormann discloses taking a film web [made of polyethylene and polypropylene] and teaches for the advantage of including certain properties (Bormann, par. 0011-0012) such as “improved thermostability” within film webs such as in the field of hygiene, the critical steps of (c) heating to melt the polyethylene, but not the polypropylene (Bormann, par. 0023); and (d) cooling down by passing the partly molten film web through a cooled roller nip (Bormann, par. 0032). Accordingly, for the advantage of including certain properties related to film webs such as “improved thermostability” as in Bormann, par. 0012, it would have been obvious to one of ordinary skill in the art to have subsequently heated and cooled the stretched film from Cancio above, as to perform the process steps as required in the claimed invention in order to have produced a film web having improved thermostability properties as described in Bormann above. 
Regarding claims 4 and 17, Cancio/Bormann discloses the subject matter of claim 1, and further discloses the stretching ratio of between about 1.25:1 and about 4:1 which lies inside of the claimed range of 1.2:1 to 4:1 (Cancio, par. 0033) for claim 4 and overlaps with the claimed range of claim 17 of 1.5:1 to 3:1. Cancio/Bormann also discloses an example where the stretching occurs at a ratio of 2:1 (Cancio, par. 0058), meeting both claims 4 and 17. 
It has been held that where the prior art discloses a range that overlaps with the claimed range, a prima facie case of obviousness exists. Accordingly, it would have been obvious to one of ordinary skill in the art to have optimized the stretching ratio as required in the claims. 
Regarding claims 5, 8, and 18-19, Cancio/Bormann discloses the subject matter of claim 1, and further discloses the filler within the claimed range (par. 0057), as well as the polymer components. 
Specifically, Cancio, at par. 0057 explains there is a composition including approximately 59% of “filler” components (calcium carbonate, titanium dioxide, and other additives as in par. 0057), meeting claims 5, 18, and 19 and 36%/5% polymer when considering the filler components; which would be about 80%/20% when only considering the polymer components as to meet claim 8.
Regarding claim 6, Cancio/Bormann discloses the subject matter of claim 1, and further discloses that the microporous starting film web is breathable (Cancio, par. 0055-0056). 
Regarding claim 7, Cancio/Bormann discloses the subject matter of claim 1, and further discloses that the film has a water vapor permeability of 1000-4000 g/m2/day or greater than 1000 g/m2/day (Cancio, par. 0035, 0039).
Regarding claim 10, Cancio/Bormann discloses the subject matter of claim 1, and further discloses that the heating roll used to conduct the heating step above, is made of teflon (PTFE) (Bormann, par. 0028-0031) or a non-stick surface, thus not needing any further non-woven in between the heating/contact roller and the film web. It would have been obvious to have included this feature from Bormann into the process of Cancio for the same reasons as set forth above in claim 1. 
Regarding claim 11, Cancio/Bormann discloses the subject matter of claim 1, and further discloses that the extrusion is by cast extrusion (Cancio, par. 0030).
Regarding claim 12, Cancio/Borman discloses the subject matter of claim 1, and further discloses that the film web is subjected to cooling in the cooled roller nip in Bormann above, at a temperature much below the “at least 10 to 30 C below” the crystallite melting point (Bormann, par. 0032, 0042; Table I). It would have been obvious to have included this feature from Bormann into the process of Cancio for the same reasons as set forth above in claim 1.
Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Please see the attached Interview Summary (held 7/26/2022), and is included herewith as to not cause any delay in mailing of this Office Action since this Application was considered when it was still fresh in Examiner’s mind after the Interview. Further search and/or consideration was conducted in accordance with the discussion provided in the Interview Summary with two new references now being applied to the claims.  
The newly-applied Cancio reference stretches an extruded film without first heating said film. The newly-applied Bormann reference explains that an extruded film can be heated in a specific manner as to render the film with improved properties related to thermal stability giving one of ordinary skill in the art a motivation to have tried to include this as a further step of finishing the film of Cancio above. As such, the new combination of Cancio and Bormann as outlined above is considered to read on the claims as now amended. 
Examiner also notes that the subject matter in the instant specification does not further describe the “tempered rollers”; although one of ordinary skill in the art would have understood them to have been at least cooler than the heating rollers also disclosed, the specification does not appear to describe how cool these rollers must be with respect to the heating rollers or any specific operating temperatures that could be brought into the claims.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742